 

EXHIBIT 10.17

 

AKOUSTIS TECHNOLOGIES, INC.

 

2015 Equity Incentive Plan

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (this “Agreement”) is made as of ____________,
2015, by and between Akoustis Technologies, Inc., a Nevada corporation (the
“Company”), and ____________________ (“Holder”) pursuant to the Company’s 2015
Equity Incentive Plan (the “2015 Plan”). To the extent any capitalized terms
used in this Agreement are not defined herein, they shall have the meaning
ascribed to them in the 2015 Plan.

 

The Company and the Holder are parties to an Employment Agreement dated as of
June 15, 2015 (the “Employment Agreement”).

 

1)Grant of Restricted Stock. Subject to the terms and conditions of this
Agreement, simultaneously with the execution and delivery of this Agreement by
the parties (the “Effective Date”) the Company has granted to Holder __________
(__________) shares of the Company’s Common Stock (the “Shares”) as an Award of
Restricted Stock under the terms of the 2015 Plan. The Company has delivered or
will deliver to the Holder a stock certificate representing the Shares. As used
elsewhere herein, the term “Shares” refers to all of the Shares granted
hereunder and all securities received in connection with the Shares pursuant to
stock dividends or splits, all securities received in replacement of the Shares
in a recapitalization, merger, reorganization, exchange or the like, and all
new, substituted or additional securities or other property to which the Holder
is entitled by reason of Holder’s ownership of the Shares. By Holder’s signature
and the signature of the Company’s representative below, Holder and the Company
agree that the grant of the Shares is governed by the terms and conditions of
this Agreement and the 2015 Plan, which is attached to and made a part of this
Agreement.

 

2)Consideration for Shares. The Shares have been granted in consideration of the
services to be provided by Holder under the Employment Agreement and are subject
to the repurchase option in favor of the Company set forth in Section 3(a)
below.

 

3)Limitations on Transfer. In addition to any other limitation on transfer
created by the transfer restrictions set forth in the Company’s Bylaws, the 2015
Plan or by other applicable laws, Holder shall not assign, encumber or dispose
of any interest in the Shares except to the extent permitted by, and in
compliance with the provisions below and applicable laws.

 

a)Repurchase Option: Vesting.

 

i)In the event of the termination of the Holder’s employment with the Company
for any reason other than termination by the Company without Cause (as defined
in the Employment Agreement), termination by the Holder for Good Reason (as
defined in the Employment Agreement) or upon the Holder’s Permanent Disability
(as defined in the Employment Agreement), the Company shall upon the date of
such termination (the “Termination Date”) have an irrevocable, exclusive option
(the “Repurchase Option”) for a period of 48 months from such date to repurchase
all or any portion of the Shares that have not yet been released from the
Repurchase Option (the “Unvested Shares”) held by Holder as of the Termination
Date, at a price of $0.001 per Unvested Share.

 

ii)Unless the Company notifies the Holder within three (3) months from the
Termination Date that it does not intend to exercise its Repurchase Option with
respect to some or all of the Unvested Shares, the Repurchase Option shall be
deemed to have been automatically exercised by the Company as of the end of such
3-month period following such Termination Date, provided that the Company may
notify Holder that it is exercising its Repurchase Option as of a date prior to
the end of such 3-month period. Unless Holder is otherwise notified by the
Company pursuant to the preceding sentence that the Company does not intend to
exercise its Repurchase Option as to some or all of the Unvested Shares to which
it applies at the time of termination, execution of this Agreement by Holder
constitutes written notice to Holder of the Company’s intention to exercise its
Repurchase Option with respect to all Unvested Shares to which such Repurchase
Option applies. The Company, at its choice, may satisfy its payment obligation
to Holder with respect to exercise of the Repurchase Option by either (A)
delivering a check to Holder in the amount of the purchase price for the
Unvested Shares being repurchased, or (B) in the event Holder is indebted to the
Company, canceling an amount of such indebtedness equal to the purchase price
for the Unvested Shares being repurchased, or (C) by a combination of (A) and
(B) so that the combined payment and cancellation of indebtedness equals such
purchase price. In the event of any deemed automatic exercise of the Repurchase
Option pursuant to this Section 3(a)(2) in which Holder is indebted to the
Company, such indebtedness equal to the purchase price of the Unvested Shares
being repurchased shall be deemed automatically canceled as of the end of the
3-month period following the Termination Date unless the Company otherwise
satisfies its payment obligations. As a result of any repurchase of Unvested
Shares pursuant to this Section 3(a), the Company shall become the legal and
beneficial owner of the Unvested Shares being repurchased and shall deliver such
Unvested Shares to the Company’s transfer agent for cancelation. In connection
therewith, Holder shall supply the Company with stock powers as provided in
Section 4 below, and any other documentation reasonably requested by the Company
to accomplish same.

 

 

 

 

iii)100% of the Shares shall initially be subject to the Repurchase Option. 50%
of the Shares shall be released from the Repurchase Option at the end of two
years from the Effective Date, and 25% of the Shares shall be released from the
Repurchase Option at the end of each of the third and fourth years from the
Effective Date; provided, however, that such scheduled releases from the
Repurchase Option shall immediately cease as of the Termination Date. Fractional
shares shall be rounded to the nearest whole share.

 

b)Transfer Restrictions: Right of First Refusal. Before any Shares held by the
Holder or any permitted transferee of Holder (either being sometimes referred to
herein as the “Holder”) may be sold or otherwise transferred (including transfer
by gift or operation of law), the Holder must provide the Company or its
assignee(s) with a right of first refusal to purchase the Shares on the terms
and conditions set forth in this Section 3(b) (the “Right of First Refusal”).
The Company shall have the right to approve such transfer, in its sole and
absolute discretion. If the Holder indicates Holder’s intention to transfer any
Shares, the Company may either (1) exercise the Right of First Refusal and
purchase the Shares as forth in this Section 3(b), (2) determine not to exercise
the Right of First Refusal and permit the transfer of the Shares to the Proposed
Transferee (as defined below), or (3) determine not to exercise the Right of
First Refusal and reject any transfer of the Shares.

 

i)Notice of Proposed Transfer. Prior to any intended transfer, the Holder of the
Shares shall deliver to the Company a written notice (the “Notice”) stating: (A)
the Holder’s intention to sell or otherwise transfer such Shares; (B) the name
of each proposed Holder or other transferee (“Proposed Transferee”): (C) the
number of Shares to be transferred to each Proposed Transferee; and (D) the
terms and conditions of each proposed sale or transfer, including (without
limitation) the purchase price for such Shares (the “Transfer Purchase Price”).
 The Holder’s written notice to the Company shall also contain Holder’s offer to
the Company providing the Company with the right to purchase the Shares at the
Transfer Purchase Price and upon the same terms (or terms as similar as
reasonably possible).

 

ii)Exercise of Right of First Refusal. At any time within 30 days after receipt
of the Notice, the Company and/or its assignee(s) may, by giving written notice
to the Holder, elect to reject the proposed transfer, in full or in part, or
elect to purchase any or all of the Shares proposed to be transferred to any one
or more of the Proposed Transferees, at the Transfer Purchase Price, provided
that if the Transfer Purchase Price consists of no legal consideration (as, for
example, in the case of a transfer by gift), the purchase price will be the fair
market value of the Shares as determined in good faith by the Company. If the
Transfer Purchase Price includes consideration other than cash, the cash
equivalent value of the non-cash consideration shall be determined by the
Company in good faith.

 

iii)Payment. Payment of the Transfer Purchase Price shall be made, at the
election of the Company or its assignee(s), in cash (by check), by cancellation
of all or a portion of any outstanding indebtedness or by any combination
thereof within 60 days after receipt of the Notice or in any other manner
mutually agreed to by the Company, or its assignee(s), and the Holder.

 

      Holder initial

 

 2 

 

 

iv)Holder’s Right to Transfer. If any of the Shares proposed in the Notice to be
transferred to a given Proposed Transferee are both (A) not purchased by the
Company and/or its assignee(s) as provided in this Section 3(b) and (B) approved
by the Company to be transferred, then the Holder may sell or otherwise transfer
any unpurchased Shares to the Proposed Transferee at the Transfer Purchase Price
or at a higher price, provided that such sale or other transfer is consummated
within 120 days after the date of the Notice and provided further that any such
sale or other transfer is effected in accordance with the transfer restrictions
set forth in the Company’s Bylaws, the 2015 Plan and any Applicable Laws and the
Proposed Transferee agrees in writing that the provisions of this Section 3
shall continue to apply to the Shares in the hands of such Proposed Transferee.
The Company, in consultation with its legal counsel, may require the Holder to
provide an opinion of counsel evidencing compliance with applicable laws. If the
Shares described in the Notice are not transferred to the Proposed Transferee
within such period, or if the Holder proposes to change the price or other terms
to make them more favorable to the Proposed Transferee, a new Notice shall be
given to the Company, and the Company and/or its assignees shall again have the
right to approve such transfer and be offered the Right of First Refusal.

 

v)Exception for Certain Family Transfers. Anything to the contrary contained in
this Section 3(b) notwithstanding, the transfer of any or all of the Shares
during Holder’s lifetime or on Holder’s death by will or intestacy to Holder’s
Immediate Family or to a trust for the benefit of Holder or Holder’s Immediate
Family shall be exempt from the provisions of this Section 3(b). “Immediate
Family” as used in this Agreement shall mean lineal descendant or antecedent,
spouse (or spouse’s antecedents), father, mother, brother or sister (or their
descendants), stepchild (or their antecedents or descendants), aunt or uncle (or
their antecedents or descendants), brother-in-law or sister-in-law (or their
antecedents or descendants) and shall include adoptive relationships. In such
case, the transferee or other recipient shall receive and hold the Shares so
transferred subject to the provisions of this Section 3, and there shall be no
further transfer of such Shares except in accordance with the terms of this
Section 3.

 

c)Company’s Right to Purchase upon Involuntary Transfer. In the event, at any
time after the date of this Agreement, of any transfer by operation of law or
other involuntary transfer (including death or divorce, but excluding a transfer
to Immediate Family as set forth in Section 3(b)(v) above) of all or a portion
of the Shares by the record holder thereof, the Company shall have the right to
purchase any or all of the Shares transferred at the Fair Market Value of the
Shares on the date of transfer (as determined by the Company in its sole
discretion). Upon such a transfer, the Holder shall promptly notify the
Secretary of the Company of such transfer. The right to purchase such Shares
shall be provided to the Company for a period of 30 days following receipt by
the Company of written notice from the Holder.

 

d)[Reserved]

 

e)Restrictions Binding on Transferees. All transferees of Shares or any interest
therein will receive and hold such Shares or interest subject to the provisions
of this Agreement, including, insofar as applicable, the Repurchase Option. Any
sale or transfer of the Shares shall be void unless the provisions of this
Agreement are satisfied.

 

f)Termination of Rights. Upon termination of the transfer restrictions set forth
in Section 3(b) above and in the 2015 Plan, the Right of First Refusal granted
the Company by Section 3(b) above and the right to repurchase the Shares in the
event of an involuntary transfer granted the Company by Section 3(c) above, the
Company will remove any stop-transfer notices referred to in Section 7(b) below
and related to the restriction in Sections 3(b) and 3(c) and a new stock
certificate or, in the case of uncertificated securities, notice of issuance,
for the Shares not repurchased shall be issued, on request, without the legend
referred to in Section 7(a)(ii) below.

 

      Holder initial

 

 3 

 

 

g)Lock-Up Agreement. If so requested by the Company or the underwriters in
connection with any public offering of the Company’s securities registered under
the Securities Act of 1933, as amended, Holder shall not sell, make any short
sale of, loan, grant any option for the purchase of, or otherwise dispose of any
securities of the Company however or whenever acquired (except for those being
registered) without the prior written consent of the Company or such
underwriters, as the case may be, for 180 days from the effective date of the
registration statement, plus such additional period, to the extent required by
FINRA rules, up to a maximum of 216 days from the effective date of the
registration statement, and Holder shall execute an agreement reflecting the
foregoing as may be requested by the underwriters at the time of such offering.

 

4)Escrow of Unvested Shares. For purposes of facilitating the enforcement of the
provisions of Section 3 above, Holder agrees, immediately upon receipt of the
stock certificate(s) for the Shares subject to the Repurchase Option, to deliver
any such stock certificate(s) as well as a Stock Power in the form attached to
this Agreement as Exhibit A executed by Holder and by Holder’s spouse (if
required for transfer), in blank, to the Secretary of the Company, or the
Secretary’s designee, to hold such Shares (and stock certificate(s), if any) and
Stock Power in escrow and to take all such actions and to effectuate all such
transfers and/or releases as are required in accordance with the terms of this
Agreement. Holder hereby acknowledges that the Secretary of the Company, or the
Secretary’s designee, is so appointed as the escrow holder with the foregoing
authorities as a material inducement to make this Agreement and that said
appointment is coupled with an interest and is accordingly irrevocable. Holder
agrees that said escrow holder shall not be liable to any party hereof (or to
any other party). The escrow holder may rely upon any letter, notice or other
document executed by any signature purported to be genuine and may resign at any
time. Holder agrees that if the Secretary of the Company, or the Secretary’s
designee, resigns as escrow holder for any or no reason, the Board of Directors
of the Company shall have the power to appoint a successor to serve as escrow
holder pursuant to the terms of this Agreement.

 

5)Investment and Taxation Representations. In connection with the grant of the
Shares, Holder represents to the Company the following:

 

a)Holder is aware of the Company’s business affairs and financial condition and
has acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire the Shares. Holder is purchasing the Shares
for investment for Holder’s own account only and not with a view to, or for
resale in connection with, any “distribution” thereof within the meaning of the
Securities Act or under any applicable provision of state law. Holder does not
have any present intention to transfer the Shares to any other person or entity.

 

b)Holder understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Holder’s investment
intent as expressed herein.

 

c)Holder further acknowledges and understands that the securities must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. Holder further acknowledges
and understands that the Company is under no obligation to register the
securities.

 

d)Holder is familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer of the
securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions. Holder understands that the
Company provides no assurances as to whether he or she will be able to resell
any or all of the Shares pursuant to Rule 144, which rule requires, among other
things, that the Company be subject to the reporting requirements of the
Exchange Act, that resales of securities take place only after the holder of the
Shares has held the Shares for certain specified time periods, and under certain
circumstances, that resales of securities be limited in volume and take place
only pursuant to brokered transactions. Notwithstanding this Section 5(d),
Holder acknowledges and agrees to the restrictions set forth in Section 5(e)
below.

 

      Holder initial

 

 4 

 

 

e)Holder further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.

 

f)Holder understands that Holder may suffer adverse tax consequences as a result
of Holder’s receipt of the grant of the Shares and/or disposition of the Shares.
Holder represents that Holder has consulted tax consultants Holder deems
advisable in connection with the receipt of the grant of the Shares and/or
disposition of the Shares and that Holder is not relying on the Company for any
tax advice.

 

6)[Reserved].

 

7)Restrictive Legends and Stop-Transfer Orders.

 

a)Legends. Any stock certificate for the Shares, shall bear the following
legends (as well as any legends required by applicable state and federal
corporate and securities laws):

 

i)“THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

ii)“THE TRANSFER OF SECURITIES REFERENCED HEREIN IS SUBJECT TO RESTRICTIONS
REQUIRING APPROVAL OF THE COMPANY PURSUANT TO AND IN ACCORDANCE WITH THE
COMPANY’S BYLAWS AND THE 2015 PLAN, COPIES OF WHICH MAY BE OBTAINED UPON WRITTEN
REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS. THE COMPANY SHALL NOT
REGISTER OR OTHERWISE RECOGNIZE OR GIVE EFFECT TO ANY PURPORTED TRANSFER OF
SHARES OF STOCK THAT DOES NOT COMPLY WITH THE COMPANY’S BYLAWS AND THE 2015
PLAN.”

 

iii)“THE SECURITIES REFERENCED HEREIN MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH
THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE
STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH AND MAY BE OBTAINED FROM THE
SECRETARY OF THE COMPANY AT NO CHARGE.”

 

b)Stop-Transfer Notices. Holder agrees that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 

c)Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or the 2015 Plan or (ii) to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
Holder or other transferee to whom such Shares shall have been so transferred.

 

8)No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a parent, subsidiary or
affiliate of the Company, to terminate Holder’s employment relationship, for any
reason, with or without cause.

 

      Holder initial

 

 5 

 

 

9)Section 83(b) Election. Holder understands that Section 83(a) of the Internal
Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income the
difference between the amount paid for the Shares and the Fair Market Value of
the Shares as of the date any restrictions on the Shares lapse. In this context,
“restriction” means the right of the Company to buy back the Shares pursuant to
the Repurchase Option set forth in Section 3(a) above. Holder understands that
Holder may elect to be taxed at the time the Shares are purchased, rather than
when and as the Repurchase Option expires, by filing an election under Section
83(b) (an “83(b) Election”) of the Code with the Internal Revenue Service
(“IRS”) within 30 days from the date of purchase. A form for making this
election is attached hereto as Exhibit B. Even if the Fair Market Value of the
Shares at the time of the execution of this Agreement equals the amount paid for
the Shares, the election must be made to avoid income under Section 83(a) in the
future. Holder understands that failure to file such an election in a timely
manner may result in adverse tax consequences for Holder. A copy of the 83(b)
Election is to be furnished to the Company when the form is field with the SEC.
Holder further understands that an additional copy of such election form should
be filed with Holder’s federal income tax return for the calendar year in which
the date of this Agreement falls. Holder acknowledges that the foregoing is only
a summary of the effect of United States federal income taxation with respect to
purchase of the Shares hereunder, does not purport to be complete, and is not
intended or written to be used, and cannot be used, for the purposes of avoiding
taxpayer penalties. Holder further acknowledges that the Company has directed
Holder to seek independent advice regarding the applicable provisions of the
Code, the income tax laws of any municipality, state or foreign country in which
Holder may reside, and the tax consequences of Holder’s death, and Holder has
consulted, and has been fully advised by, Holder’s own tax advisor regarding
such tax laws and tax consequences or has knowingly chosen not to consult such a
tax advisor. Holder further acknowledges that neither the Company nor any
subsidiary or representative of the Company has made any warranty or
representation to Holder with respect to the tax consequences of Holder’s
purchase of the Shares or of the making or failure to make an 83(b) Election.
HOLDER (AND NOT THE COMPANY, ITS AGENTS OR ANY OTHER PERSON) SHALL BE SOLELY
RESPONSIBLE FOR APPROPRIATELY FILING SUCH FORM WITH THE IRS, EVEN IF HOLDER
REQUESTS THE COMPANY, ITS AGENTS OR ANY OTHER PERSON MAKE THIS FILING ON
HOLDER’S BEHALF.

 

10)Miscellaneous.

 

a)Governing Law. The validity, interpretation, construction and performance of
this Agreement, and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the state of Nevada, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from this Agreement, the parties hereby submit and
consent to the exclusive jurisdiction of the state of North Carolina and agree
that any such litigation shall be conducted only in the courts of North Carolina
or the federal courts of the United States located in North Carolina and no
other courts.

 

b)Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.

 

c)Amendments and Waivers. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. No delay or failure to require
performance of any provision of this Agreement shall constitute a waiver of that
provision as to that or any other instance.

 

d)Successors and Assigns. Except as otherwise provided in this Agreement, this
Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company may
assign any of its rights and obligations under this Agreement. No other party to
this Agreement may assign, whether voluntarily or by operation of law, any of
its rights and obligations under this Agreement, except with the prior written
consent of the Company.

 

      Holder initial

 

 6 

 

 

e)Notices. Any notice, demand or request required or permitted to be given under
this Agreement shall be in writing and shall be deemed sufficient when delivered
personally or by overnight courier or sent by email, or 48 hours after being
deposited in the U.S. mail as certified or registered mail with postage prepaid,
addressed to the party to be notified at such party’s address as set forth on
the signature page, as subsequently modified by written notice, or if no address
is specified on the signature page, at the most recent address set forth in the
Company’s books and records.

 

f)Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

g)Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

h)Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same agreement.

 

i)Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Agreement or any notices required by
applicable law or the Company’s Certificate of Incorporation or Bylaws by email
or any other electronic means. Holder hereby consents to receive such documents
and notices by such electronic delivery and agrees to participate through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 

j)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Holder’s participation in the 2015 Plan and on any Award
or Shares acquired under the 2015 Plan, to the extent the Company determines it
is necessary or advisable in order to comply with applicable law or facilitate
the administration of the 2015 Plan. Holder agrees to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Furthermore, Holder acknowledges that the laws of the country in which Holder is
working at the time of grant of this Agreement, the purchase, vesting or sale of
Shares received pursuant to this Agreement (including any rules or regulations
governing securities, foreign exchange, tax, labor, or other matters) may
subject Holder to additional procedural or regulatory requirements that Holder
is and will be solely responsible for and must fulfill.

 

[Signature Page Follows]

 

      Holder initial

 

 7 

 

 

The parties have executed this Agreement as of the date first set forth above.

 

  THE COMPANY:   AKOUSTIS TECHNOLOGIES, INC.       By:     Name:     Title:    
    HOLDER:           Name:           Address:              

 

 

 

 

 

I, __________________, spouse of ________________ ("Holder"), have read and
hereby approve the foregoing Agreement. In consideration of the Company's
granting my spouse the Shares as set forth in the Agreement, I hereby agree to
be bound irrevocably by the Agreement and further agree that any community
property or other such interest that I may have in the Shares shall hereby be
similarly bound by the Agreement. I hereby appoint my spouse as my
attorney-in-fact with respect to any amendment or exercise or waiver of any
rights under the Agreement.

 

        Spouse of Holder (if applicable)

 

 

 

 

EXHIBIT A

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned (“Holder”) hereby sells, assigns and
transfers unto ________________ (“Transferee”) __________________ shares of the
Common Stock of Akoustis Technologies, Inc., a Nevada corporation (the
“Company”), standing in Holder’s name on the Company’s books as Certificate No.
__ whether held in certificated or uncertificated form, and does hereby
irrevocably constitute and appoint ______________________ to transfer said stock
on the books of the Company with full power of substitution in the premises.

 

Date: ____________ HOLDER:       By:     (Signature)   Name:  

 

This Stock Power may only be used as authorized by the Restricted Stock
Agreement between the Holder and the Company, dated ________ and the exhibits
thereto.

 

Instructions: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its
repurchase option set forth in the Agreement without requiring additional
signatures on the part of the Holder.

 

 

 

 

Exhibit B

 

SECTION 83(b) TAX ELECTION

 

The undersigned taxpayer hereby elects, pursuant to § 83(b) of the Internal
Revenue Code of 1986, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount paid for those shares.

 

(1)The taxpayer who performed the services is:

 

  Name:  

 

  Address:  

 

  Taxpayer Identification No.:      

 

(2)The property with respect to which the election is being made is _______
shares of common stock of Akoustis Technologies, Inc. (the “Company”).

 

(3)The property was issued as of ___________, 2015.

 

(4)The taxable year in which the election is being made is the calendar year
2015.

 

(5)The property is subject certain repurchase rights under which the Company has
the right to acquire the property if, for any reason, taxpayer does not meet the
requirements for vesting of the restricted shares.

 

(6)The fair market value at the time of transfer (determined without regard to
any restriction other than one that by its terms will never lapse) is $_____ per
share.

 

(7)The amount paid for such property is $_____ per share.

 

(8)The amount to include in gross income is $_____.

 

(9)A copy of this statement was furnished to the Company for whom taxpayer is
rendering services underlying the transfer of property.

 

(10)This statement is signed and effective as of ___________, 2015.

 

        Taxpayer

 

This form must be filed with the Internal Revenue Service Center with which
taxpayer files his or her federal income tax returns. The filing must be made
within 30 days after the grant date.

 

 

